        Case 4:21-cv-00162-JM-JJV Document 36 Filed 09/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIE MURRY JUQAN D. MUHUMMAD                                                    PLAINTIFF
ADC #257034

v.                            CASE NO: 4:21-cv-00162-JM-JJV

LOVELACE, et al.                                                               DEFENDANTS


                                           ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant Lovelace’s Motion for Summary Judgment (Doc. No. 24) is DENIED.

       2.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 9th day of September, 2021.



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
